t c memo united_states tax_court elizabeth e jones petitioner v commissioner of internal revenue respondent docket no filed date frederick n widen for petitioner anita a gill for respondent memorandum findings_of_fact and opinion haines judge this case is before the court on a petition for redetermination of a deficiency and an accuracy-related_penalty under sec_6662 a that respondent determined for 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts continued the issues for decision are whether petitioner’s former husband’s distributive_share of the income of two pass- through entities is includable in their joint income for the year at issue whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 if her former husband’s distributive_share of income is includable in their joint income and whether petitioner is liable for the accuracy-related_penalty imposed under the provisions of sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time she filed her petition petitioner resided in ohio personal background petitioner received an undergraduate degree in political science from ohio university and a master’s degree in education and higher education administration petitioner took courses in accounting and economics while in college petitioner worked as a sales representative for abbott laboratories inc for years but was no longer employed there at the time of trial after moving to nevada in petitioner married david jone sec_1 continued are rounded to the nearest dollar mr jones in and they had a daughter mr jones was employed as a pilot with net jets from until date when he was terminated because of a drinking problem mr jones is a 45-percent shareholder of hadley pech inc hadley pech an aviation management company that is an s_corporation and a 50-percent owner of archipelago aviation llc archipelago a limited_liability_company that charters aircraft and is taxed as a partnership roger sutton mr sutton who was a friend of mr jones’ owns the remaining percent of hadley pech and percent of archipelago neither entity has a written operating_agreement before petitioner relied on mr jones to handle their household finances and to secure and submit necessary tax paperwork mr jones likewise was responsible for the financial and tax aspects of hadley pech and archipelago however mr jones became addicted to alcohol and other substances that interfered with his responsibilities to his family and his businesses mr jones entered rehabilitation programs at the beginning of and again in date around the time of mr jones’ rehabilitation in date his business partner mr sutton seized all the records and computers of hadley pech and archipelago and took them from nevada to oregon assuming full control_over the financial and tax aspects of the entities upon completion of rehabilitation mr jones resumed handling his family’s finances until october of when his alcohol addiction required petitioner to take over responsibility for filing the couple’s return which was due on date fell to petitioner petitioner was aware that hadley pech and archipelago were in operation and that mr jones was an owner and she immediately contacted mr sutton to obtain the schedules k-1 partner’s or shareholder’s share of income deductions credits etc but he did not send them petitioner subsequently visited a return preparer and filed the couple’s joint income_tax return on date petitioner did not report any income from hadley pech or archipelago on the return for hadley pech and archipelago had dollar_figure and dollar_figure of ordinary net business income respectively mr jones’ shares of that income as mr sutton eventually reported to the internal_revenue_service irs on the schedules k-1 were dollar_figure and dollar_figure respectively hadley pech’s cash distributions for consisted of dollar_figure to mr sutton and dollar_figure to mr jones while archipelago did not make any distributions for during petitioner was aware of the cash distribution of dollar_figure from hadley pech which was used to pay their income_tax_liability mr jones’ alcohol addiction led to the couple’s separation on date petitioner moved back to ohio in january of and was granted a power_of_attorney over mr jones’ financial matters throughout petitioner made numerous attempts to obtain the schedules k-1 from mr sutton ultimately receiving them in date on date mr jones and petitioner filed a complaint in nevada against mr sutton hadley pech and archipelago alleging breach of contract and fraud the suit was dismissed on date as to defendants mr sutton and archipelago because of lack of personal jurisdiction and as to hadley pech because the court declined to exercise jurisdiction on the basis of the doctrine_of forum non conveniens on date respondent issued a notice_of_deficiency to petitioner and mr jones in the notice_of_deficiency respondent determined there were omissions from income for of dollar_figure and thus a deficiency of dollar_figure in joint income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency figure is based almost entirely on mr jones’ unreported income from hadley pech and archipelago of dollar_figure and dollar_figure respectively petitioner timely filed a petition on date in which she sought a redetermination of the tax_deficiency and penalty and raised a claim under sec_6015 as an affirmative defense mr jones did not join in the petition and failed to respond to a notice of filing of petition and right to intervene petitioner and mr jones entered into a voluntary separation agreement on date the separation agreement did not address mr jones’ obligation to pay any outstanding income_tax liabilities for but stated that for petitioner and mr jones would select the tax method generating the least tax_liability for both and share the payment of tax equally for petitioner filed form_8857 request for innocent spouse relief on date a decree of dissolution of marriage was entered on date opinion i liability for taxes on income from pass-through entities sec_61 defines gross_income as all income from whatever source derived hadley pech an s_corporation and archipelago a partnership are pass-through entities the income from these entities is taxable to mr jones as a shareholder in one and a partner in the other to the extent of his proportionate interests in the entities irrespective of whether he received the income see sec_702 sec_1366 for hadley pech reported dollar_figure in income percent or dollar_figure of which was attributed to mr jones under sec_1366 although mr jones received only a dollar_figure cash distribution from hadley pech in as a shareholder he was required to recognize his 45-percent share of the s corporation’s income even though it was not distributed see knott v commissioner tcmemo_1991_352 citing girgis v commissioner tcmemo_1987_556 affd in part revd in part on another ground and remanded without published opinion 888_f2d_1386 4th cir petitioner claims that in light of mr jones’ comparatively small dollar_figure cash distribution the dollar_figure distribution to mr sutton was improper petitioner asserts that because the cash distributions to mr jones and mr sutton were not made in the same percentages as their ownership interests hadley pech should treat mr sutton’s cash distribution as a deductible loss for the year in girgis a partner embezzled receipts from the partnership and the innocent partner was able to establish not only that the receipts were embezzled but the exact amount of the embezzlement the court allowed the partnership to reduce its income by the amount of the embezzled receipts producing a partnership loss which passed through to the innocent partner to the extent of his pro_rata share in the instant case petitioner provided no evidence to establish that the dollar_figure distribution made by hadley pech to mr sutton during was impermissible much less that the disbursement rose to the level of embezzlement petitioner further claims that the schedule_k-1 she later received from hadley pech is inaccurate thus she claims sec_6037 permits her to report on her joint_return amounts different from those that hadley pech reported on her schedule_k-1 petitioner’s reliance on sec_6037 to challenge the schedule_k-1 is misplaced that section requires a shareholder of an s_corporation to treat subchapter_s items in a manner consistent with the treatment of the items on the corporate return or to file with the secretary a statement identifying any inconsistency sec_6037 and a ii petitioner failed to file any such statement or otherwise notify the secretary of the inconsistent treatment thus petitioner failed to comply with the requirements of sec_6037 archipelago is an llc that is taxed as a partnership for archipelago reported ordinary net business income of dollar_figure on its partnership return but did not make a 2if a shareholder of an s_corporation fails duly to notify the irs of an inconsistency between her own return and that of the corporation in a situation described in sec_6037 where at the time the shareholder files her return the corporation has already filed a return the irs may use the procedures for mathematical or clerical errors to adjust the shareholder’s pass-through items to be consistent with their treatment on the corporation’s return sec_6037 in this case hadley pech had not filed its return at the time petitioner filed her joint_return while the statute still contemplates that petitioner must notify the secretary that her return is inconsistent with hadley pech’s the effect of a failure to notify described in sec_6037 does not apply in this situation nor does it affect our jurisdiction distribution to mr sutton or mr jones during as a percent partner mr jones is required to recognize and report dollar_figure his share of the partnership income even though it was not distributed to the partners 410_us_441 485_f3d_171 1st cir sec_1_702-1 income_tax regs petitioner contends that mr sutton crafted an agreement with archipelago whereby all of archipelago’s income for would be allocated solely to mr sutton and she requests that we respect that agreement however petitioner did not offer into evidence any such agreement between mr sutton and the partnership and admits there was no written operating_agreement with respect to the partnership sec_704 provides as does sec_1_704-1 income_tax regs that if a partnership makes no allocation as to a partner’s distributive_share of income or loss or if the agreements provides for allocations that do not have substantial economic_effect then the partner’s distributive_share shall be determined in accordance with the partner’s interest in the partnership because mr sutton and mr jones did not have a partnership_agreement providing allocations of their respective distributive shares mr jones is responsible for reporting income attributable to his 50-percent partnership_interest petitioner again asserts with respect to archipelago that she and mr jones should not be required to pay the tax with respect to this entity because during mr sutton purportedly caused archipelago to pay either to himself or one of his entities substantially_all of the cash of archipelago aviation llc even though the year at issue in this case is petitioner asserts that during mr sutton wrongfully received all of archipelago’s cash however petitioner provided no evidence that any of archipelago’s funds were wrongfully paid to mr sutton or to another of mr sutton’s entities moreover even if petitioner had established that funds were wrongfully withdrawn from archipelago during this would not affect the income petitioner and mr jones were obligated to report on their joint form_1040 u s individual_income_tax_return ii innocent spouse treatment generally when a husband and wife file a joint federal_income_tax return they are jointly and severally liable for the full amount of the tax sec_6013 114_tc_276 however a spouse may qualify for 3a taxpayer is entitled to deduct losses arising from the theft of property under sec_165 any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_165 petitioner testified that she discovered during that mr sutton had taken the profits thus even if petitioner established embezzlement of funds that loss would not be claimed for see 92_tc_958 affd without published opinion 921_f2d_280 9th cir relief from joint_and_several_liability under sec_6015 c or f if various requirements are met petitioner contends she qualifies for full relief from joint liability under sec_6015 and c and if not that she is entitled to equitable relief under sec_6015 a relief from joint_and_several_liability under sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax including interest penalties and other_amounts if the taxpayer requesting relief satisfies each of the following five requirements of subparagraphs a through e a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requesting spouse bears the burden of proving that she satisfies each of these five requirements see rule a 118_tc_106 affd 353_f3d_1181 10th cir if the requesting spouse fails to meet any one of the five requirements she fails to qualify for relief 119_tc_306 affd 101_fedappx_34 6th cir respondent does not dispute that petitioner satisfies two elements of sec_6015 namely those regarding the filing of a joint_return and timely election under sec_6015 and e respectively thus we consider only whether petitioner satisfies the remaining three elements of sec_6015 sec_6015 the first element in sec_6015 is an understatement_of_tax attributable to erroneous items of the other person filing the joint_return the parties agree that the understatements of income_tax arose from the failure to include income from hadley pech and archipelago respondent contends that the investments in the partnerships are attributable to both spouses and that petitioner had an interest in the partnerships respondent cites the fact that petitioner was listed as a plaintiff along with mr jones in the nevada suit against mr sutton hadley pech and archipelago we are not persuaded that the understatement is attributable to petitioner or that she had an interest in the entities petitioner’s name on the nevada complaint is not sufficient to prove that she held such an interest moreover the parties’ stipulations show that mr jones is a 45-percent shareholder of hadley pech and a 50-percent owner of archipelago and that mr sutton owns the remainder of each respondent is bound by those stipulations thus we conclude that the unreported income was attributable to entities partially owned by mr jones in which petitioner had no interest and the tax understatements resulting therefrom were attributable solely to mr jones sec_6015 the second element in sec_6015 is the requirement that petitioner establish that in signing the joint tax_return she did not know and had no reason to know of the understatement_of_tax on that return attributable to the omitted income from hadley pech and archipelago respondent claims petitioner knew or had reason to know that there was an understatement on her joint income_tax return this court has defined actual knowledge as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 affd 282_f3d_326 5th cir the record is clear that petitioner was aware that hadley pech and archipelago existed that they were operating during and that mr jones was an owner of the entities and received a dollar_figure cash distribution from hadley pech during to pay the taxes owed for consequently we find petitioner had actual knowledge of the dollar_figure cash distribution from hadley pech before she signed the joint federal_income_tax return we must address the remaining unreported income attributable to mr jones of dollar_figure and dollar_figure from hadley pech and archipelago respectively where as here a taxpayer on notice that her spouse had unreported income does not know the exact amount of income she must fulfill a duty_of inquiry or risk being charged with constructive knowledge of the understatement_of_tax on the return 992_f2d_1256 2d cir affg tcmemo_1992_228 demirjian v commissioner tcmemo_2004_22 responsibility for filing the joint income_tax return fell to petitioner only after mr jones entered rehabilitation shortly before the return was due petitioner credibly testified regarding her extensive efforts both before and after filing the return to obtain the schedules k-1 for hadley pech and archipelago from mr sutton we find petitioner acted as a reasonable person would in such circumstances and properly met her duty_of inquiry thus petitioner did not have actual or constructive knowledge of the remaining dollar_figure of unreported income from hadley pech or the dollar_figure from archipelago sec_6015 finally we consider b d which requires us to evaluate all the facts and circumstances and determine whether it would be inequitable to hold petitioner liable for the deficiencies in tax attributable mr jones the factors we consider in determining inequity for purposes of sec_6015 are the same factors that we consider in determining inequity for purposes of sec_6015 alt v commissioner supra pincite juell v commissioner tcmemo_2007_219 several factors weigh in petitioner’s favor first she and mr jones are no longer married or residing together second petitioner was not actively involved in hadley pech or archipelago and had no knowledge or reason to know of the unreported income beyond hadley pech’s dollar_figure cash distribution third petitioner is in compliance with the filing 4rev proc sec_4 2003_2_cb_296 lists seven threshold conditions which must be satisfied before we consider a request for relief under sec_6015 and revproc_2003_61 sec_4 c b pincite lists several factors that we consider in determining whether to grant equitable relief under sec_6015 respondent concedes that petitioner meets six of the seven threshold conditions however in our holding above we concluded that the tax_liability at issue is attributable solely to mr jones thus we find petitioner meets the seven threshold conditions of her tax returns for years after on the other hand petitioner benefited from the omission of the income from the couple’s joint_return moreover petitioner failed to show that she would experience economic hardship by paying the taxes owed or that mr jones has a legal_obligation pursuant to the separation agreement or divorce decree to pay the total outstanding income_tax liabilities for in balancing the factors we find those in favor of relief outweigh those that count against it on the basis of the above we find petitioner has carried her burden of proving that it would be inequitable to hold her liable for the deficiency in tax attributable to the unreported income from archipelago and hadley pech of which she had no actual or constructive knowledge sec_6015 sec_6015 provides that if an electing spouse satisfies all requirements of sec_6015 other than those of sec_6015 then relief from joint_and_several_liability for tax may be granted to the extent such liability is attributable to the portion of such understatement_of_tax of which such individual did not know and had no reason to know in accordance with our findings above petitioner otherwise satisfied the requirements of sec_6015 and under sec_6015 is thus relieved of liability for the deficiency in tax and the penalty for arising from the omission_of_income from hadley pech and archipelago except for the portion of the tax_deficiency and the penalty attributable to the dollar_figure cash distribution from hadley pech of which she had actual knowledge b relief from joint_and_several_liability under sec_6015 and f petitioner further claims eligibility for relief under sec_6015 and alternatively sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for a deficiency an election under sec_6015 is invalid however if the secretary demonstrates that the requesting spouse had actual knowledge when signing the return of any item giving rise to a deficiency that is otherwise allocable to the nonrequesting spouse sec_6015 we found above that petitioner was entitled to relief under sec_6015 from tax attributable to all unreported income of which she had no actual or constructive knowledge and from the penalty associated therewith thus we find it unnecessary to discuss sec_6015 because the relief if any available to her under that section would be no greater than we allow her under sec_6015 petitioner claims that to the extent she fails to qualify for relief under sec_6015 or c she is entitled to equitable relief under sec_6015 relief from joint_and_several_liability is available under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and she does not qualify for relief under sec_6015 or c we previously considered the equitable factors found in sec_6015 in our finding under sec_6015 that petitioner was entitled to relief under sec_6015 for the portion of the understatement of which she had no actual knowledge however because of petitioner’s actual knowledge of the dollar_figure cash received from hadley pech for which we have not granted relief those equitable factors do not weigh in her favor thus further discussion of sec_6015 is unwarranted as it would yield no additional relief for petitioner iii sec_6662 penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on the portion of any underpayment of taxes that is attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 once the burden of production is met the taxpayer must come forward with evidence sufficient to show that the penalty does not apply higbee v commissioner supra pincite petitioner’s understatement_of_tax is dollar_figure the understatement exceeds the greater of percent of the tax required to be shown or dollar_figure thus the understatement is substantial for purposes of sec_6662 and respondent has met his burden of production petitioner argues that she made a reasonable attempt to comply with the income_tax laws and did not disregard rules and regulations under sec_6664 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the extent of the taxpayer’s efforts to assess his or her proper tax_liability and the taxpayer’s education knowledge and experience sec_1_6664-4 income_tax regs the extent of the taxpayer’s efforts to assess the proper tax_liability is generally the most important factor id petitioner testified that neither she nor mr jones received the schedules k-1 from mr sutton informing them of mr jones’ distributive_share of the income of the entities until date well after the date date of filing however the failure to receive tax documents does not excuse taxpayers from the duty to report income du poux v commissioner tcmemo_1994_448 petitioner was unsure whether she had informed the preparer of the return that the schedules k-1 were missing and she made no disclosure on the joint_return of the missing documents that might reduce her penalty moreover petitioner failed to notify the irs of her inconsistent treatment under sec_6037 petitioner had actual knowledge that hadley pech and archipelago were operational that mr jones was an owner of each and that he had received a dollar_figure cash distribution from hadley pech during thus petitioner has failed to carry her burden of proving good_faith and reasonable_cause and is responsible for the portion of the penalty attributable to the dollar_figure cash distribution of which she had actual knowledge in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
